 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 ALEXANDRE DEMPSEY
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5 Attorneys for Plaintiff
   United States of America
 6

 7
                                IN THE UNITED STATES DISTRICT COURT
 8
                                   EASTERN DISTRICT OF CALIFORNIA
 9
10   UNITED STATES OF AMERICA,                          CASE NO. 1:17-CR-00004-NONE
11                                Plaintiff,            STIPULATION REGARDING CONTINUANCE OF
                                                        SENTENCING HEARING; FINDINGS AND
12                         v.                           ORDER
13   DELBERT SMITH,                                     DATE: May 14, 2021
                                                        TIME: 9:30 a.m.
14                               Defendant.             COURT: Hon. Dale A. Drozd
15

16                                              STIPULATION

17          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

18 through defendant’s counsel of record, hereby stipulate as follows:

19          1.     On April 21, 2021, the defendant admitted to Charge 1 of the Petition for Warrant or

20 Summons for Offender under Supervision dated March 1, 2021.
21          2.     During that hearing, this matter was set for a sentencing hearing before this Court on May

22 14, 2021.

23          3.     By this stipulation, both parties now move to continue the sentencing hearing until May

24 28, 2021.

25          4.     The parties agree and stipulate, and request that the Court find the following:

26                 a)      The probation officer in this case is now unable to attend the May 14, 2021

27          sentencing hearing due to a family emergency.

28

      STIPULATION REGARDING CONTINUANCE                 1
30
 1                    b)   Both parties agree that the probation officer’s appearance at the sentencing

 2         hearing is necessary in this case and that a continuance to accommodate his schedule does not

 3         adversely affect either party.

 4                    c)   The requested date is a mutually agreeable date for both parties and the probation

 5         officer.

 6                    d)   As the defendant has already admitted the violation and this was a probation

 7         violation matter, there is no need to exclude time.

 8

 9         IT IS SO STIPULATED.

10

11
     Dated: May 7, 2021                                     PHILLIP A. TALBERT
12                                                          Acting United States Attorney
13
                                                            /s/ ALEXANDRE DEMPSEY
14                                                          ALEXANDRE DEMPSEY
                                                            Assistant United States Attorney
15

16
     Dated: May 7, 2021                                     /s/ Mara Arevalo-Diaz
17                                                          Mara Arevalo-Diaz
18                                                          Counsel for Defendant
                                                            DELBERT SMITH
19

20
21
                                            FINDINGS AND ORDER
22
     IT IS SO ORDERED.
23
       Dated:     May 7, 2021
24                                                    UNITED STATES DISTRICT JUDGE
25

26
27

28

      STIPULATION REGARDING CONTINUANCE                 2
30
